Case 3:09-cr-00133-REP-RCY Document 118 Filed 07/28/20 Page 1 of 1 PageID# 1141


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division

UNITED STATES OF AMERICA

v.                                        Criminal No. 3:09cr133

RODNEY LORENZO WAYTT, JR.

                                    ORDER

       Having   considered    the   MOTION       FOR   COMPASSIONATE   RELEASE

 PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No. 113),

 the   OPPOSITION   OF   UNITED STATES      TO    MOTION   OF DEFENDANT FOR

 COMPASSIONATE RELEASE (ECF No.        115),      and the REPLY MOTION FOR

 COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP

 ACT, and finding that, on December 2, 2019, the defendant filed an

 appeal (ECF No. 104) to the United States Court of Appeals for the

 Fourth Circuit from the ORDER (ECF No. 103) denying a motion for

 reduction of sentence (ECF No. 94) in which the defendant seeks

 the same relief as is sought in the MOTION FOR COMPASSIONATE

 RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No.

 113), it is hereby ORDERED that the Court lacks jurisdiction to

 entertain the MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION

 603(b) OF THE FIRST STEP ACT (ECF No. 113) and hence that motion

 (ECF No. 113) is denied without prejudice.

       It is so ORDERED.


                                              /s/
                              Robert E. Payne
                              Senior United States District Judge
 Richmond, Virginia
 Date: July 28, 2020
